Citation Nr: 0740005	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-30 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her parents, and her sister


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 2001 to August 
2004.  This matter came before the Board of Veterans' Appeals 
(the Board) on appeal from a rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).  The appellant, her parents, and her sister 
appeared at a hearing before the undersigned Veterans Law 
Judge at the RO in April 2006.  A transcript of the hearing 
has been associated with the claims folder.

The Board remanded this issue in June 2007 for further 
development.  The development is complete and the case has 
been returned to the Board for disposition.


FINDING OF FACT

A left knee disability due to disease or injury attributable 
to service is not shown.


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
October 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that she should submit evidence in her 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on her behalf.

However, the Board is cognizant that notice of the disability 
rating and effective date elements was not provided until 
April 2006, after the initial rating decision.  This is error 
and presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).  In this case, the Board finds that there 
is no prejudice to the appellant in this timing error because 
the claim was subsequently readjudicated in September 2007 
and VA sent the appellant a Supplemental Statement of the 
Case dated the same notifying her of the actions taken and 
evidence obtained or received.  Essentially, the appellant 
has not been deprived of information needed to substantiate 
her claim and the very purpose of the VCAA notice has not 
been frustrated by the timing error here.  Also, the Board 
notes that, because the claim is denied, as discussed in the 
following decision, the benefit sought could not be awarded 
even had there been no timing defect; as such, the appellant 
is not prejudiced by a decision in this case.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, the appellant was afforded 
a VA examinations and the opportunity to appear for a 
hearing.  The appellant exercised her right to a Travel Board 
hearing at the RO and provided sworn testimony before the 
undersigned Veterans Law Judge.  The Board finds that there 
is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Initially, the Board notes the appellant does not assert that 
her claimed left knee problems are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).


Service medical records reflect that, on September 2000 
enlistment examination, lower extremities were normal (except 
feet) and there were no knee complaints.  On her April 2004 
report of medical history, the appellant denied knee trouble 
(e.g. locking, giving out, pain or ligament injury, etc.).  A 
May 4, 2004, treatment note reflects complaints of left knee 
pain, assessed as left knee chronic pain.  Report of medical 
examination dated May 2004 shows normal lower extremities.  A 
report of medical assessment dated May 2004 reflects 
complaints of chronic knee pain; an x-ray study showed a 
moderate size inferior spur of the patella projecting into 
the joint space.

On VA orthopedic consultation in September 2004, physical 
examination of the knee was normal.  X-rays revealed normal 
bone and joint spaces.  By history, the appellant had 
tendonitis in the knees when she joined the Army in 2001 and 
received treatment while stationed in Korea.  The impression 
was knee pain.  On VA examination in November 2004, physical 
examination and x-ray of the left knee was again normal.

An August 2007 VA examination reflects a history of chronic 
left knee pain beginning in service.  The examiner reviewed 
the claims file and conducted a comprehensive examination of 
the left knee.  Clinical findings were negative for 
deformity, giving way, instability, stiffness, weakness, 
dislocation/subluxation, locking, effusion, and inflammation.  
Gait was described as normal.  Range of motion was from 0 to 
120 degrees.  An x-ray showed "There is no demonstrable 
abnormality."  The physician indicated that there was normal 
range of motion and function of the left knee.  He concluded 
that it is less likely than not that any current left knee 
problem is related to any injury or disease in service.  The 
physician explained that the claimed left knee disability did 
not correlate with normal active range of motion of the knee 
joint and normal x-ray studies.  He commented that the 
appellant's recurrent knee discomfort may be due to being 
overweight.

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for left knee disability.  While service medical records show 
complaints of left knee pain in May 2004 along with x-ray 
findings for degenerative spurring of the patella, post 
service VA examinations in November 2004 and August 2007 show 
normal x-ray findings and are negative for abnormal clinical 
findings (i.e. weakness, instability, effusion, etc.).  On 
the most recent VA examination in August 2007, there was 
normal range of motion and function of the left knee.  The 
physician concluded that it is less likely than not that any 
current left knee problem is related to any injury or disease 
in service.  The physician noted that the claimed left knee 
disability did not correlate with normal active range of 
motion of the knee joint and normal x-ray studies.

To the extent that the appellant has pain, the Court has 
noted that for veterans, basic entitlement to disability 
compensation derives from two statutes, both found in title 
38, sections 1110 and 1131--the former relating to wartime 
disability compensation and the latter relating to peacetime 
disability compensation.  Both statutes provide for 
compensation, beginning with the following words:  "For 
disability resulting from personal injury suffered or disease 
contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 
1131 (1994).  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
At this time, there is no identified disease or injury to 
account for her complaints.

Absent a current left knee disability due to disease or 
injury attributable to service, the claim for service 
connection must be denied.  The Board notes that the 
appellant is not competent to provide a medical opinion as to 
diagnosis or etiology.  Bostain v. West, 11 Vet.App. 12, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); 
see also, Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a 
layperson is 


generally not capable of opining on matters requiring medical 
knowledge.").  As the evidence is not in equipoise, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for left knee disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


